DETAILED ACTION

This office action is in response to the remarks and amendments filed on 10/6/22.  Claims 1-20 are pending.  Claim 1 is withdrawn. Claims 2-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11-12 both depend from claim 9.  However, this appears to be a typographic error as the subject matter of claims 11-12 is similar to that of claim 10 (not claim 9).  Therefore, there is lack of antecedent basis in the claims for the structures of claims 11-12, and the claims are additionally rejected for failing to claim essential elements (specifically those elements set forth in claim 10).  For purposes of examination, claims 11-12 are interpreted to be depending from claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,197,837 to Tringali et al. (“Tringali”) in view of US Patent 8,402,579 to Marquette et al. (“Marquette”) and US Patent 9,326,616 to DeFranks et al. (“DeFranks”).
Claim 2.  A device which creates a plurality of adjustable thermal zones in a bed (Tringali, Fig. 1) comprising: an air-conditioning unit which cools and/or heats air (Tringali teaches the use of “cooling air” in the abstract, but does not explicitly teach “an air-conditioning unit”; however Marquette teaches a similar bed which includes a climate control system that reads on Applicant’s “air-conditioning unit”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bed of Tringali with the capability to both heat and cool air, rather than simply providing air of the ambient temperature, in order to maximize a user’s comfort); a first set of flexible longitudinal air tubes (Tringali, Fig. 1, #’s 12 and 14; regarding “flexible”, the tubes are disclosed to be constructed of “a durable and flexible material” in column 3, line 63)  which are inserted into a space between two layers of bedding in a bed (Tringali, column 3. line 61 discloses that the apparatus is to be used upon a mattress, which is considered to be a lower layer of bedding, and in column 4, lines 5-6 that the apparatus is covered with a porous cushion 26 that is considered to be an upper layer of bedding), wherein air tubes in the first set have a first set of holes, wherein air tubes in the first set deliver air into the space through the first set of holes (Tringali, teaches holes #25 seen in Fig. 1 and Fig. 3; also see Abstract), and wherein this delivered air comes from the air-conditioning unit (see Tringali Fig. 1); and a second set of flexible longitudinal air tubes (Tringali teaches a second set of tubes seen in Fig. 1 at #’s 13 and 15) which are inserted into the space, wherein air tubes in the second set have a second set of holes (Tringali, Fig. 1, #25, also see Abstract), wherein air tubes in the second set draw air out (Tringali discloses in the Abstract, that the apparatus is configured for both “inflation and deflation” and teaches a valve that alternates the direction of the air) from the space through the second set of holes wherein the first set of holes and the second set of holes are aligned to face one another (Tringali does not teach holes that are aligned to face each other, however DeFranks teaches a conduit with holes that extend around the entire perimeter; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Tringali with the conduit of DeFranks in order to maximize airflow and heat transfer in the bed; using the conduit of DeFranks inherently would provide holes that face each other as claimed), and wherein this drawn air goes to the air-conditioning unit (see flow path of tubes in Tringali, Fig. 1).
Claim 4.  The device of claim 2, wherein the device is in communication with a sensor, wherein the delivered and/or drawn air circulates through the air-conditioning unit and the space between the two layers of bedding in the bed in response to an analysis of data from the sensor (Marquette, column 2, lines 23-31).
Claim 7.  The device of claim 2, wherein the delivered air is purified by filtering air passing through the air-conditioning unit (see Brykalski 2008/0148481 paragraph [0117], which is incorporated by reference in Marquette).
Claim 9.  The device of claim 2, wherein the first set of flexible longitudinal air tubes and the second set of flexible longitudinal air tubes are made with a material with a durometer value between 10 and 60 (Tringali does not explicitly discuss durometer values of the tubing material; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Applicant’s claimed material hardness since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).
Claim 10.  The device of claim 2, further comprising a plurality of adjustable air valves, wherein the plurality of adjustable air valves controls the flow of delivered air through the first set of flexible longitudinal air tubes and/or the second set of flexible longitudinal air tubes (Tringali, Fig. 6 provides a valve assembly that delivers air as claimed).
Claim 11.  The device of claim 9, wherein the plurality of adjustable air valves are operable to change a shape or a configuration of the adjustable thermal zones (Marquette teaches a control system that can adjusts a configuration of the thermal zones by “modulating one or more valves”; see column 5, lines 33-34).
Claim 12.  The device of claim 9, wherein the plurality of adjustable air valves are operable to enable precise cooling and/or warming of selected portions of a body of a user (Marquette provides a control system that independently controls various zones; see Fig. 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,197,837 to Tringali et al. (“Tringali”) in view of US Patent 8,402,579 to Marquette et al. (“Marquette”), US Patent 9,326,616 to DeFranks et al. (“DeFranks”), and US Patent Application Publication 2018/0000255 to Youngblood et al. (“Youngblood”).
Claim 5.  The device of claim 2, wherein the device is in communication with a wearable sensor, wherein the delivered air is cooled in response to the wearable sensor (Tringali does not disclose the use of a wearable sensor; however Youngblood teaches the use of a wearable device in at least paragraph [0151]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a wearable sensor at least in order to simplify placement of sensors and to improve data quality collected by such sensors) detecting a hot flash or night sweat (Marquette, column 7, lines 58-67 teaches the use of a temperature sensor or a humidity sensor).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,197,837 to Tringali et al. (“Tringali”) in view of US Patent 8,402,579 to Marquette et al. (“Marquette”) and US Patent 9,326,616 to DeFranks et al. (“DeFranks”) in view of Official Notice.
Claim 6.  The device of claim 2, wherein the delivered air is dehumidified (while Tringali uses thermoelectric devices to heat and cool air, Tringali also discloses that “other alternative embodiments” and “other modifications” are with the scope of the disclosure; Examiner takes Official Notice that conventional air conditioning could be used for cooling the air of the bed of Tringali, and that doing so would have been within the skill of one of ordinary skill in the art, and furthermore that doing so would have simply been the use of a known technique with a known apparatus to yield predictable results; conventional air conditioning systems inherently also dehumidify the air as a result of the thermodynamic processes occurring in the refrigeration cycle).
Claim 8.  The device of claim 2, wherein the air-conditioning unit further comprises an air impellor and/or a heat exchanger (while Tringali uses thermoelectric devices to heat and cool air, Tringali also discloses that “other alternative embodiments” and “other modifications” are with the scope of the disclosure; Examiner takes Official Notice that conventional air conditioning could be used for cooling the air of the bed of Tringali, and that doing so would have been within the skill of one of ordinary skill in the art, and furthermore that doing so would have simply been the use of a known technique with a known apparatus to yield predictable results; conventional air conditioning systems comprise a heat exchanger).
Claims 3, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,402,579 to Marquette et al. (“Marquette”), in view of US Patent Application Publication 2018/0000255 to Youngblood et al. (“Youngblood”).
Claim 3.  A device which creates a plurality of adjustable thermal zones in a bed (Marquette discloses multiple thermal zones in a bed, #’s 412A-F in Fig. 4) comprising: a fluid cooling and/or heating unit (Marquette teaches thermoelectric devices that heat or cool the airflow, in column 3, lines 40-43); a grid of fluid flow pathways in a bedding component of a bed (Marquette teaches a grid of thermal zones, each of which are provided conditioned air through various fluid flow conduits, #’s 80, 82, and 84, as seen in Fig. 1; these conduits read on Applicant’s “grid of fluid flow pathways”); a plurality of fluid flow valves (Marquette teaches the use of valves in column 9, lines 18-21) on the grid of fluid flow pathways; wherein fluid which has been cooled and/or heated by the fluid cooling and/or heating unit flows through a first set of the fluid flow pathways when a first set of the fluid flow valves have selected configurations and flows through a second set of the fluid flow pathways when a second set of the fluid flow valves have selected configurations (Marquette teaches in column 10, lines 32-46 that thermal zones can be independently controlled, therefore the conditioned air is directed through valves to the desired zones in accordance with a user’s desired configuration); wherein the cooled and/or heated fluid is retained within the grid of fluid flow pathways; wherein the fluid flow pathways create a closed loop of cooled and/or heated fluid between the bedding component and the fluid cooling and/or heating unit (Marquette does not disclose a closed fluid loop; however Youngblood teaches a similar bed system, including a closed system; see at least Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a closed-loop liquid fluid system instead of using air as the cooling fluid since higher molecular weight fluid is capable of greater and more efficient heat transfer than is air; furthermore, doing so would have simply been use of a known technique to improve a similar device in the same way; additionally, Marquette discloses the use of “other fluid” which anticipates the use of a liquid in a closed loop as taught by Youngblood) and a data processing unit (Marquette teaches the use of a control module #610 and input devices #612 and 614 in Fig. 6 that read on Applicant’s “data processing unit”; Marquette also incorporates the disclosure of US Patent Application Publication 2008/0148481 to Brykalski et al., which teaches additional details regarding a control system in paragraphs [0109]-[0111]) which controls which fluid flow valves (Marquette teaches the use of valves in column 9, lines 18-21; additionally Brykalski discusses the use of valve to regulate air flow rate and temperature in paragraph [0060]) are in which configuration at a given time (regarding changing valves, or airflow, with respect to time, see Marquette, Fig. 2A).
Claim 13.  The device of claim 3, further comprising one or more remote control units, wherein the one or more remote control units are operable to change a size and/or a shape of the plurality of adjustable thermal zones (Marquette teaches independently controllable thermal zones, seen at least in Fig. 4).
Claim 14.  The device of claim 3, further comprising a sensor, wherein a size and/or a shape of the plurality of adjustable thermal zones are formed and/or changed in response to an analysis of data from the sensor (Marquette, column 7, lines 21-22: “the blower 150 can be controlled in response to one or more sensor measurements”).
Claim 15.  The device of claim 3, wherein the data processing unit analyzes data from a sensor and controls the operation of the fluid cooling and/or heating unit based on the analyzed data (Marquette, column 7, lines 21-22: “the blower 150 can be controlled in response to one or more sensor measurements”; also see Fig. 6).
Claim 16.  The device of claim 3, wherein the grid of fluid flow pathways forms quadrilateral areas (Marquette, Fig 4 teaches square zones), triangular areas, and/or honeycomb (Youngblood teaches a honeycomb shape in paragraph [0112] and Fig.9; it would have been an obvious matter of design choice to provide the claimed honeycomb shape) areas between intersecting and/or overlapping fluid flow pathways.
Claim 18.  The device of claim 3, wherein the plurality of fluid flow valves are located where the fluid flow pathways intersect in the grid of fluid flow pathways (see Marquette, column 9, lines 11-25, which discusses the use of valves to direct or divert air into the various distribution branches; using a valve to “direct” or “divert” air into various distribution branches implies that the valve is located at an intersection of two pathways; Applicant appears to be claiming one of the two fundamental functions of a valve, that of diverting flow from one path to another; the other function of a valve being to stop or regulate flow in a single pathway).
Claim 19.  The device of claim 3, wherein the grid of fluid flow pathways is incorporated into a blanket (Youngblood discloses embedding the thermal apparatus within a blanket; It would have been obvious to one of ordinary skill at the time the invention was made to provide the thermal capabilities of Marquette in a blanket in order to allow the system to be portable).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,402,579 to Marquette et al. (“Marquette”), in view of US Patent Application Publication 2018/0000255 to Youngblood et al. (“Youngblood”) and US Patent 9,326,616 to DeFranks et al. (“DeFranks”).
Claim 17.  The device of claim 3, wherein the grid of fluid flow pathways includes rows that span the lateral width of the bed and columns that span the longitudinal length of the bed (Marquette discloses zones that appear to span the entire bed in Fig. 4 but does not explicitly discuss this; DeFranks teaches air tubes that “extend laterally from one end of the bed to the other end of the bed…or may extend transversely from side to side”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to span the entire width and length of the bed of Marquette in order to provide heating and cooling to the entire bed surface).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,402,579 to Marquette et al. (“Marquette”), in view of US Patent Application Publication 2018/0000255 to Youngblood et al. (“Youngblood”) and US Patent 9,326,616 to DeFranks et al. (“DeFranks”), in view of Official Notice.
Claim 20.  The device of claim 3, further comprising electromagnetic actuators, hydraulic actuators, and/or pneumatic actuators, wherein the electromagnetic actuators, the hydraulic actuators, and/or the pneumatic actuators are operable to change the configuration of the fluid flow valves controlled by the data processing unit (Marquette discloses the use of valves but does not provide specific details about the valves; various types of valves are well known in the prior art including valves with electromagnetic actuators, hydraulic actuators, and/or pneumatic actuators; examiner takes Official Notice that it would have been obvious to provide any desired type of valve as a matter of design choice, in order to minimize manufacturing costs, or minimize fluid friction losses, or otherwise to optimize the operation of the apparatus).



Response to Applicant's remarks and amendments

Regarding prior double patenting rejections, Applicant has filed a terminal disclaimer and the rejections have been withdrawn.
Regarding prior rejections of claim 2 under 35 USC §103, Applicant argues that the art of Tringali and Marquette do not teach air holes that are “aligned to face one another.”  While this may be true, DeFranks teaches this feature as discussed in the above rejections.
Regarding prior rejections of claim 3 under 35 USC §103, Applicant argues that the art of Marquette does not teach a closed system (i.e. a conventional liquid filled A/C system).  While this may be true, Youngblood teaches this feature as discussed in the above rejections.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673